ACCEPTED
                                                                                                      03-12-00474-CR
                                                                                                              4484628
                                                                                             THIRD COURT OF APPEALS
                                                                                                       AUSTIN, TEXAS
                                                                                                 3/13/2015 8:16:41 AM
                                                                                                     JEFFREY D. KYLE
                                                                                                                CLERK
                                        NO. 03-12-474-CR

CHRISTINA LYONS                                     *   IN THE COURT OF APPEALS
                                                                               FILED IN
     Appellant                                      *                   3rd COURT OF APPEALS
                                                                            AUSTIN, TEXAS
VS.                                                 *   OF THE THIRD    3/13/2015 8:16:41 AM
                                                    *   SUPREME JUDICIAL JEFFREY D. KYLE
                                                    *   DISTRICT OF TEXAS       Clerk


THE STATE OF TEXAS                                  *
     Appellee                                       *   AT AUSTIN TEXAS


           MOTION FOR EXTENSION OF TIME TO FILE
         MOTION FOR REHEARING AND RECONSIDERATION
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       COMES NOW, CHRISTINA LYONS, Appellant, and files this Motion for an Extension in

which to file a Motion for Rehearing and Reconsideration. In support of this motion, appellant

shows the Court the following:

                                              I.

       The Appellant was convicted in the District Court of Hays County, Texas of the offense of

Capital Murder. The Appellant was assessed life without the possibility of parole

                                              II.

       The deadline for filing the Motion for rehearing and reconsideration is March 15, 2015 and

Appellant has requested no previous extensions.

                                              III.

       Attorney for the Appellant would further show the Court that he has been diligent in

preparing a motion for rehearing in this case. Counsel has reviewed the Court’s opinion and is

drafting Appellant’s response, but will be unable to file said response by the deadline due to a his

trial and appellate docket.
       WHEREFORE, Appellant prays the Court grant this Motion and extend the deadline for

filing a Motion for Rehearing and Reconsideration to April 15, 2015.


                                                   Respectfully Submitted,

                                                   ARIEL PAYAN
                                                   Attorney at Law
                                                   1012 Rio Grande
                                                   Austin, Texas 78701
                                                   (512) 478-3900
                                                   (512) 472-4102 (fax)


                                                     /s/ Ariel Payan
                                                   ARIEL PAYAN
                                                   State Bar No. 00794430
                                                   Arielpayan@hotmail.com


                                 CERTIFICATE OF SERVICE


        By my signature above, I hereby certify that a true and correct copy of the above and
foregoing Motion for Extension of Time to File Motion for Rehearing and Reconsideration has been
delivered to the Criminal District Attorney of said County Texas, on March 13, 2015.